Citation Nr: 1230409	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  07-28 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to June 1969 and from October 1970 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Medical Regional Office Center (MROC) in Wichita, Kansas.  

As at the time of the last remand in September 2011, the Board notes that, during a June 2008 hearing, the Veteran raised the issue of entitlement to service connection for nerve damage to his hands and arms, secondary to herbicide exposure.  This matter was previously referred to the agency of original jurisdiction (AOJ) for appropriate action in October 2008, June 2010, and again in September 2011.  It appears that the issue has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the issue, and it is again referred to the AOJ for appropriate action.


FINDING OF FACT


The Veteran's currently diagnosed low back disorder is not related to his military service.


CONCLUSION OF LAW

The Veteran does not have a low back disorder that is the result of disease or injury incurred in or aggravated during active military service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran submitted his claim for service connection for a low back disorder in July 2006.  At that time, the Veteran provided a statement as to a particular incident of when he injured his back in service in the time frame of 1966-1967.  He said his unit was sent to a landing zone in helicopters.  Because his helicopter came under intense fire at the landing zone, he had to jump out at a considerable height, 15-20 feet, with full gear.  He said he injured his back at that time but had to stay in the field and engage the enemy.  He said his back had continually worsened since that time and he had had four surgeries.  

As noted in the Introduction, the Veteran served on active duty from March 1966 to June 1969 and again from October 1970 to May 1973.  The Veteran served in a combat role in Vietnam for several tours of duty, to include from October 1970 to May 1971 during his second enlistment.  He received a Bronze Star Medal with a "V" device for heroism related to combat actions in August 1968.  He also received the Combat Action Ribbon.  (This information is documented in the Veteran's service personnel records.)

The Veteran's service treatment records (STRs) for his first enlistment do show treatment for low back pain characterized as muscle strain in April 1969 and May 1969.  His separation physical examination was negative for low back abnormalities in May 1969.  The Veteran's enlistment physical examination was also negative for abnormalities of the low back in October 1970.

The STRs also show that the Veteran was involved in a motor vehicle accident (MVA) in August 1971.  According to a narrative summary in the STRs the Veteran's vehicle rolled several times and he was thrown out of the vehicle.  The summary provided diagnoses of puncture wounds of the left side of the back, partial tear of the right medial collateral ligament and urethritis, secondary to indwelling catheter.  X-rays of the lumbar spine were said to be normal at that time.

The Veteran's May 1973 separation physical examination was negative for any findings of abnormalities of the low back.  The Veteran did not report any problems with his back on his Report of Medical History from that time.

The Veteran submitted a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) in June 2000.  The Veteran was afforded a VA PTSD examination in July 2001.  He reported having had four back surgeries in the years after service with dates in 1980, 1986 and 1992.  

The Veteran was granted service connection for PTSD in September 2001.  He was given a 10 percent rating.  He sought a higher rating in June 2002 and submitted a report from a private psychologist, E. C. Wilson, Ph.D., in support of his claim.

Dr. Wilson reviewed the Veteran's military and work history.  The Veteran had been a truck driver for the previous 30 years.  She noted that the Veteran suffered from back problems and chronic pain from three bulging discs.  She noted the Veteran was attempting to receive workman's compensation for his back condition and had a court date in the near future.  

The Veteran was afforded a VA PTSD examination in October 2002.  In regard to his back, he reported being on light duty restrictions due to back problems.  The Veteran said this occurred while on the job in November 2001.  

Private medical records were obtained from Loma Linda University Medical Center in April 2003.  The records were developed in association with a claim for benefits unrelated to the issue on appeal.  The records pertained to treatment provided in March 1978 and August 1983.  There was no reference to any back disorder.

As noted, the Veteran submitted his current claim for service connection in July 2006.  He identified several sources of treatment for his claimed back disorder.  

Private treatment records from A. S. Daus, M.D., for the period from July 1996 to September 1997, reflect the Veteran receiving treatment for an acute low back strain in July 1996.  The Veteran injured his back while lifting a hood on a semi-tractor trailer.  A prior history of laminectomy and lumbar fusion surgeries was noted from 1987.  There was no history of any back injury during military service recorded.  The initial impression for the current complaint was acute back strain on the right.  Treatment continued throughout the period.  A lumbar myelogram from August 1996 showed advanced degenerative disc disease (DDD) at L5-S1 with findings suspicious for left posterolateral herniation of the disc and compression of the underlying left S1 nerve root.  The report noted that there were mild degenerative changes in all of the lumbar discs with some posterior bulging of the more cephalad lumbar discs.  Similar findings were reported from a computed tomography (CT) scan and magnetic resonance imaging (MRI) also from August 1996.  

A note from August 1996 records that approval was obtained to proceed with surgery.  The entry identified the procedure to involve a left L4, L5 and partial S1 hemilaminectomy with a right L5/S1 lumbar microdiscectomy.  The Veteran had the surgery in September 1996 with multiple entries documenting his postoperative progress.  An entry in January 1997 noted that the Veteran's job was terminated in December 1996.  The entry also noted that the Veteran had options to transfer to different locations if he wanted.  The Veteran received additional treatment for complaints of back pain through September 1997.

Records from Freeman Health Center, for the period from July 1996 to July 1997, are associated with the claims folder.  Many of the records are duplicative of those from Dr. Daus.  One new record was the operative report for the Veteran's back surgery in September 1996.  Dr. Daus performed a re-do of a prior left lumbar hemilaminectomy of L4, L5 and S1 with corresponding nerve root decompressions.  There was also decompression of an aberrant nerve root of the L5-S1 levels conjoined.  The records document the treatment as covered under workman's compensation.

The Veteran submitted evidence in support of his claim in October 2006.  He submitted duplicate STR entries as well as a copy of a VA outpatient neurology consultation and MRI report.  The VA entry was dated in July 2006.  The entry did not identify any specific injury in service and took a general history from the Veteran.  This included the Veteran's report of having back surgery in 1983, twice in 1987 (as noted in the records from Dr. Daus) and in September 1996.  

A negative reply was received in response to a request for records from St. John's Hospital in December 2006.  The records were identified by the Veteran as relating to back surgery performed in 1987.

Records were received from Loma Linda Community Hospital (University Medical Center) in December 2006.  The Veteran had reported having back surgery at the hospital and treatment from 1982-1983.  However, the only records provided in response to the request were duplicative of records previously received and unrelated to treatment for any type of a back disorder.

The Veteran's claim was denied in February 2007.  He submitted his notice of disagreement (NOD) that same month.  He recounted how he had injured his back in Vietnam.  He acknowledged having had incidents involving his back after service.  He contended that his back was in bad shape from what had happened to him in service and that had made his back problem worse.  He said his back problems had continued from service to the present.

The Veteran testified at a Board hearing in June 2008.  He testified as to how he injured his back when he had to jump from a hovering helicopter in a hot landing zone.  He said the helicopter was 25 feet above the ground.  He jumped and had problems with his back after that.  He said he was seen at the battalion aid station but there were no entries to reflect that in his STRs.  The Veterans Law Judge conducting the hearing reviewed several STR entries with the Veteran, to include treatment for low back pain and results of an x-ray of the lumbar spine.  The Veteran said that he showed the x-ray report to a VA physician who said the x-ray would not show stenosis and that the VA physician told him that is what he had.  

The Veteran also testified that he was injured in what he described as a "truck wreck" in the mid-1980's.  He said he had surgery before that in either late 1979 or early 1980 when he injured his back while picking up a 64-pound starter.  That injury required his first back surgery.  The injury was work related.  The Veteran said he had to have additional surgery after the accident in 1986 or 1987.  His final surgery was in September 1996.  The later surgeries were also covered under workman's compensation.  The Veteran said he had problems with his back since service and before his first surgery.  The Veteran was asked if any physician had told him whether his current back condition was related to service or due to his several injuries after service.  He said no one had said his back condition was related to either.  He said he had been told that truck driving was bad for his back.  

The Veteran reported that he was now retired and was receiving Social Security Administration (SSA) benefits.  The STR entries regarding treatment for back-related complaints were again reviewed on the hearing record.  The Veteran noted that the entries did not include anything from his time in Vietnam.  

The Board remanded the case for additional development in October 2008.  On remand, the AOJ obtained copies of VA treatment records for the Veteran for the period from June 2001 to April 2009.  The records reflect that the Veteran was first seen on June 21, 2001, to establish care.  The initial entry noted that the Veteran reported a possible myocardial infarction (MI) in the early 1970's but had no treatment.  He said he had a cardiac work up prior to back surgery sometime after that but was told he did not have a MI.  The Veteran reported having had four back surgeries.  Chronic low back pain was noted at that time.

An entry in February 2002 shows that the Veteran suffered an injury to his back at work two months earlier.  The Veteran was reportedly levering down a chain on his truck.  The injury was being handled by workman's compensation.  An entry from November 2002 recorded a report from the Veteran of another back injury at work.  In June 2006 it was reported that a CT scan showed definite evidence of disc disease.  The Veteran was followed for conservative treatment of his back pain.  Additional entries note that the Veteran was periodically evaluated for his complaints of back pain.  There were no entries that discussed the etiology of the back pain.

The Veteran submitted a statement that was received in November 2008.  He reported that he had received all of his medical care from VA since 2007.  He provided information on the units he served in during service.  He also listed several locations where he served while in Vietnam.

The Veteran's records from the SSA were received in February 2010.  The records reflect a determination that the Veteran was determined to be disabled as of March 2002.  The primary disability was listed as disorders of the back (discogenic and degenerative) with a secondary disability of chronic pulmonary insufficiency (chronic obstructive pulmonary disease (COPD)).  The medical evidence of record consists of VA medical records that have already been associated with the claims folder.  There were also several private imaging studies from December 2001 and January 2002 as well duplicate private medical records.

The Veteran was afforded a VA examination in February 2010.  The examiner reviewed the STR entries relating to complaints of and treatment for back pain.  The examiner also noted several post-service injuries and four surgeries.  The examiner listed the documented/claimed back injuries as occurring in 1969, 1971, 1979, and 1986.  The injuries from 1969 and 1971 were during the Veteran's period of service.  

The examiner reviewed the results of x-rays of the lumbosacral spine that were concurrent with the examination.  The x-rays showed mild DDD changes at the lumbosacral level which appeared stable.  The examiner's diagnosis was DDD of the lumbosacral spine.  The examiner said it was less likely that the Veteran's DDD was related to service, particularly back strain in 1969.  The examiner said that the Veteran was seen once for a muscle strain and again for a MVA without diagnosis of a back issue.  The examiner stated that she could not relate the Veteran's level of DDD to muscle strain in 1969.  She stated he had been a hard worker and truck driver since service with several more intense injuries that were more likely to have caused the present level of disability.  She concluded that, after her review of the evidence, the Veteran's present disability was not caused by lumbar muscle strain in service.

The Veteran submitted additional argument to the AOJ in March 2010; however, the submission was received via fax machine and was not readable.  His case was returned to the Board.

The Veteran re-submitted his material to the Board where it was received in May 2010.  The Veteran included a statement wherein he queried why his treatment records for his period in Vietnam were missing.  He recounted his jump from the helicopter and requiring treatment in the field until the mission was over.  He cited to his lengthy combat service and included his award citation for his Bronze Star Medal with "V" device.  

The Board remanded the case in June 2010.  The remand was to develop records associated with the Veteran's workman's compensation claims as they relate to his several back injuries at work and subsequent surgeries.  The Veteran was to also be afforded an examination.  

VA records for the period from April 2009 to April 2010 were associated with the claims folder.  The records note continued treatment for complaints of back pain.

The Veteran was afforded a VA examination in September 2010.  The examiner noted the Veteran's statement of jumping from a helicopter in full gear from 25 feet.  The Veteran was treated in the field for 9 days.  The examiner noted that the Veteran had four surgeries.  The back pain had become progressively worse since its onset.  The results of the x-rays from February 2010 were again reviewed.  The examiner provided a diagnosis of lower back strain.

The examiner said it was less likely than not that the Veteran's current disability was related to service.  The rationale for the opinion was that the STRs documented lumbar strain on two occasions in 1969 that were related to heavy lifting or standing for long periods of time.  The 1971 records show lacerations of the lower back but no discussion of low back pain or strain.  The 1973 separation physical examination was negative for lower back problems.  The examiner stated that there was no documentation to support the Veteran's claim of injury after jumping from the helicopter.  The examiner said the Veteran had post-service injuries that were as likely to have contributed to back problems as his in-service problems.  

Associated with the claims folder is a response for records from the State of California, workers' compensation division, dated in December 2010.  The response reported that the records for the Veteran had been destroyed.  However, a second response, also received in December 2010, noted that the Veteran had submitted a claim with a date of injury in June 1983.  That file had been destroyed in 2008.

Additional VA records, for the period from September 2010 to April 2011 were obtained.  The records show the Veteran continuing to experience back pain.

The Board remanded the case for additional development in September 2011. 

The AOJ wrote to the Veteran to inquire if he had any additional evidence to submit or could identify other sources of treatment records in September 2011.  The Veteran responded in October 2011 that he had provided the names of all of the hospitals where he was treated and that most of them had said the records did not exist.  He said the same applied to his STRs for his Vietnam service.  

The Veteran was afforded a VA examination in October 2011.  The examiner noted a history of the Veteran injuring his back in service when he had to jump from a helicopter with full gear.  The Veteran had to stay in the field for another 9 days before being treated at an aid station.  The examiner noted the STR entries that documented treatment for muscle strain as well as the MVA of 1971.  The lack of any back problems on the Veteran's separation examination of 1973 was also noted.  The Veteran's post-service back injuries and surgeries were recounted.  

The Veteran was diagnosed with DDD.  The examiner provided an opinion that it was less likely than not that the Veteran's DDD was related to his military service.  The examiner noted that the Veteran was treated for muscle strain in service.  The separation examination was silent for a back condition.  The examiner said that muscle strain would not lend itself to treatment with multiple surgical lumbar interventions.  She stated that the Veteran's current lumbar issues were due to post-service back injuries with multiple surgical interventions.  She said the Veteran's back was negatively impacted by 30 years as a truck driver and 2 years of road construction hauling asphalt.  

The Board notes that a review of Virtual VA reflects additional VA treatment records for the period from April 2011 to June 2012.  However, the entries do not provide evidence that is pertinent to this appeal.  There is a duplicate copy of the October 2011 VA examination report.

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

As noted, the Veteran's personnel records clearly establish his participation in combat.  In that case, if an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain circumstances, to use lay evidence to establish the incurrence of a disease or injury in service.  "However, the provisions of section 1154(b) do not provide a substitute for medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Section 1154(b) serves only to relax the evidentiary burden to establish incurrence of a disease or injury in service.  Id.

Despite only a few entries pertaining to low back problems in the STRs, the Veteran did participate in combat operations in Vietnam in 1966, 1967, 1968, 1970 and 1971.  His contention of suffering a back injury as a result of jumping from the helicopter as well as the overall arduousness of his time in the field is consistent with his service and is conceded.  Although there are no STR entries from battalion aid stations to document his complaints of back pain while in Vietnam, the Board will consider the Veteran as having received such treatment. 

The evidence of record clearly documents four back surgeries after service and even more injuries.  This is supported by the Veteran's many statements.  In addition, entries from Dr. Daus note two surgeries in 1987 several months apart with surgery performed by Dr. Daus taking place in September 1996.  The VA treatment records document additional injuries in 2002.

The earliest private medical records in the claims folder are from Loma Linda.  They relate to a cardiac evaluation conducted in March 1978 and in August 1983.  The Veteran provided evidence that he was evaluated after service for a possible MI and then again prior to having back surgery.  His statements would support a conclusion that the August 1983 evaluation was associated with back surgery done at that time.  Unfortunately, no records related to the surgery were provided.  In any event, the Veteran has provided written statements, as well as testimony, that he suffered a specific back injury at that time that warranted the surgery.

With regard to his surgery in 1987, the Veteran said that he was involved in a MVA that resulted in a back injury.  Again, no records associated with this surgery could be obtained but the Veteran has, by his testimony and multiple statements, noted that he had another post-service injury that required surgical intervention.

The records from Dr. Daus note that the Veteran had a lumbar laminectomy in March 1987 and a lumbar fusion in August 1987.  The records also document another work injury for the Veteran in July 1996 that resulted in his requiring surgery in September 1996.  

The earliest VA records are dated from June 2001.  Additional VA treatment records cover a period of over 10 years but there are no entries that provide an assessment that the Veteran's currently diagnosed back disorder is related to service.

The several VA examination reports of record relate the Veteran's current low back disorder to his post-service injuries and surgeries.  The examiners noted the Veteran's history of muscle/back strain in service and cite to the STR entries that documented treatment.  The examiner from February 2010 concluded that she could not relate the level of the Veteran's DDD to his muscle strain in service.  Although, she did not specifically address the Veteran's combat-related muscle strains, she stated that she did not believe that the Veteran's current disability was related to the muscle strain suffered in service.  

The September 2010 VA examiner also opined that the Veteran's post-service incidents were as likely to have contributed to back problems as any intraservice back problems.  That examiner did reject the idea of additional muscle strain as a result of the Veteran's combat service, to include his jumping from a helicopter, because it was not documented.

The VA examiner from October 2011 acknowledged the Veteran experiencing muscle strain in service, to include the treatment entries documenting such treatment.  She also noted that the Veteran's 1973 separation examination was negative for a finding of a back disorder.  She stated that muscle strain would not lend itself to treatment with multiple surgical lumbar interventions.  She said the Veteran's current lumbar issues were due to post-service back injuries with required surgical interventions.  She added that the Veteran's post-service occupation of 30 years contributed to his back disability.  

The Veteran has not provided any objective evidence to contradict the medical opinions of record.  He has provided his lay statements and testimony.  The Board acknowledges that the Veteran is competent to provide lay evidence regarding his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  He is not competent to provide lay evidence as to whether any current low back disorder is related to his injuries/muscle strain in service.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  

The Board has considered the Veteran's combat service and his contentions of suffering back injuries during service.  However, even with those injuries, the medical evidence of record does not support a conclusion that current disability is related to such injury.  The medical opinion evidence relates the Veteran's low back disorder to his post-service injuries and surgeries.

The objective and competent medical evidence is more probative in assessing whether the Veteran's current disability is related to his military service.  That evidence establishes that the current disability is not related to the Veteran's military service.  The evidence of record also establishes that the claimed disability was not manifest to a compensable degree within one year after service.  The claim for service connection is denied.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for a low back disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In addition, the Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran submitted his claim for benefits in July 2006.  The AOJ wrote to him in September 2006 with notice on how to substantiate his claim.  The Veteran was advised of the evidence required to substantiate his claim for service connection.  The letter informed the Veteran of the types of evidence that would be beneficial in supporting his claim.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence for him.  He was asked to submit any medical reports that he possessed.  The letter acknowledged the several sources of treatment identified by the Veteran.  Finally, the letter included notice on how VA establishes effective dates and disability ratings.

A second letter, nearly identical to the first, was sent to the Veteran in October 2006.  In addition to providing the same general notice as the first letter, the Veteran was advised that one of the issues claimed by the Veteran had been previously denied and he needed to submit new and material evidence in regard to that issue. 

The Veteran responded in October 2006.  He submitted evidence and argument in support of his being injured in service and evidence of a current disability.

The Veteran's claim was denied in February 2007.  He submitted his NOD that same month and perfected his appeal in September 2007.  

The Board remanded the Veteran's case for additional development in October 2008, June 2010, and September 2011.  The Veteran was asked to provide additional information or evidence in support of his claim subsequent to each remand.  The Veteran continued to provide argument and evidence in support of his claim.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset, he demonstrated actual knowledge of what was required to establish service connection as evidenced by his statements that listed events in service to establish an injury to his back, to include during his combat service.  The Veteran also provided candid statements and testimony regarding his post-service injuries and surgeries but continued to maintain his back would not be as bad as it is now without having had the injuries in service.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs, service personnel records, VA outpatient treatment records, private medical records, SSA records, VA examination reports and statements from the Veteran.  The Veteran also testified at a Board hearing.  

In regard to the October 2011 VA examination, the Board finds that the Veteran was provided with an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The examiner took an extensive history from the Veteran, conducted a thorough examination with appropriate findings.  The examiner also provided a detailed review of the evidence of record prior to stating her opinion that the Veteran's current back disorder was not related to service.  The Veteran's combat claimed back injury was included in her history of back injuries.

The Board notes that the VA examination reports of February 2010 and September 2010 did not afford the Veteran's combat service full credit as evidence of additional back injuries in service.  The examiners were not instructed in detail as to how to interpret the Veteran's contentions in light of absent documentary evidence.  That discrepancy still did not detract from their detailed findings and, ultimately, their same conclusions as the October 2011 examiner that the Veteran's current low back disorder was related to his post-service injuries and surgeries. 

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.


ORDER

Entitlement to service connection for a low back disorder is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


